Exhibit 10.1

VIVUS, Inc

Performance Incentive Plan Fiscal 2007

The annual corporate objectives as determined by the Board of Directors and the
performance against those objectives will determine the ultimate payout under
the Plan.  Senior management will have the most influence on the performance of
the corporate objectives and should stand to gain the most if the objectives are
met.  The Chief Executive Officer and the functional Vice Presidents will have
discretion and flexibility in the ultimate determination the amount, if any to
be paid under the Performance Incentive Plan.

Potential cash awards as a percentage of base salary for 2007 as follows:

Titles

 

 

 

Grade

 

Potential award as
a % of base salary

 

Chief Executive Officer

 

12

 

 

45

%

 

Sr. VP’s, General Manager, CFO

 

11

 

 

35

%

 

Vice Presidents

 

10

 

 

30

%

 

Sr. Directors

 

8-9

 

 

15

%

 

Directors

 

6-7

 

 

10

%

 

Managers/Supervisors

 

4-5

 

 

5

%

 

Individual contributor

 

1-3

 

 

3

%

 

 

The total potential award will be calculated as shown above for each individual
modified by the overall performance of the corporate objectives as determined by
the compensation committee.  The individual amounts for officers (grades 10 and
11) will be determined by the CEO based on the guidelines.  The individual
amounts for all other eligible employee (grades 1 to 9) will be determined by
the functional Vice President, subject to CEO approval, based on the
guidelines.  Functional Vice-Presidents are encouraged to reward individuals who
have contributed to the overall achievement of the corporate objectives and
should not simply revert to a formula based approach to determine award
amounts.  Functional Vice Presidents however cannot award more bonuses then the
potential as calculated for their entire group.  The allocation is discretionary
but the total amount of bonus is fixed.


ELIGIBILITY

All non-sales employees, may be eligible for bonuses under this plan.  There
will be no waiting period for bonus participation but bonus payouts will be
prorated based on employee’s service time during the performance period.

An employee must be employed at date of bonus payout to be eligible to receive
the bonus payout.


--------------------------------------------------------------------------------


Eligibility requirements depend on minimum threshold performance.  Individuals
whose performance is currently rated as “Needs Improvements” or “Fails to Meet
Requirements” will not be eligible for the bonus award.  Employees who work less
than 32 hours per may not be eligible for payments under the bonus plan.  Bonus
amount are discretionary.

The Compensation Committee will determine the performance against the annual
corporate objectives.

 


--------------------------------------------------------------------------------